         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 1 of 54




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA            )
                                    )
            v.                      )          CRIMINAL NO. 18-230 (BAH)
                                    )
JAMES PIERCE,                       )
                                    )
                                    )
                  Defendant.        )
____________________________________)

                              JOINT PRETRIAL STATEMENT

Counsel for United States:              Blake Goebel, Trial Attorney
                                        Justin Weitz, Assistant Chief
                                        U.S. Department of Justice
                                        Criminal Division, Fraud Section
                                        1400 New York Ave. NW
                                        Washington, D.C., 20005
                                        (202) 616-5010 (Goebel)
                                        Blake.Goebel@usdoj.gov


Counsel for James Pierce:               Dan Cogdell, Esq.
                                        402 Main St., 4th Floor
                                        Houston, TX 77002
                                        (713) 426-2244
                                        dan@cogdell-law.com




                                           1
         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 2 of 54




                                   TABLE OF CONTENTS

SECTION                                                           PAGE

I.      Plea Offer                                                3

II.     Statement of the Case                                     4

III.    Proposed Voir Dire Questions                              5

IV.     Proposed Jury Instructions                                14
        A.     Anticipated Jury Instructions During Trial         14
        B.     Final Jury Instructions                            19

V.      Expert Witnesses                                          38

VI.     Motions in Limine                                         39

VII.    Exhibit List                                              40

VIII.   Stipulations                                              45

IX.     Verdict Form                                              52




                                                2
         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 3 of 54




I.     PLEA OFFER

       The government made a written plea offer to the defendant on May 3, 2019, which he

rejected on or about June 3, 2019. The terms are summarized as follows:

       The defendant would plead guilty to a single charged count of conspiracy to commit wire

fraud (18 U.S.C. s. 1349). The government would agree to dismiss the remaining two counts of

wire fraud (18 U.S.C. s. 1343) upon sentencing. The government and defendant would agree to

the below Guidelines calculation. The defendant would reserve the right to seek a sentence

below the Guidelines range based upon 18 U.S.C. s. 3553(a) factors, and the government would

reserve the right to seek a sentence above the Guidelines range based on 18 U.S.C. s. 3553(a)

factors if the Court ultimately calculated a Guidelines range below the low end of the agreed

Guidelines calculation. Otherwise, the government would agree to recommend a sentence

within the Guidelines range.

       The defendant would agree to mandatory restitution and forfeiture of his proceeds from

the scheme. There would be a cooperation provision, and any 5K or Rule 35 motion would be in

the government’s sole discretion.

Guidelines Range
§ 2B1.1 (base offense level): +7
§ 2B1.1(b)(1)(H) (loss): +14
§ 2B1.1(b)(10) (sophisticated means/ conduct outside United States): +2
§ 3E1.1 (Acceptance of Responsibility): - 3

Total Adjusted Offense Level: 20
Guidelines Range (no criminal history): 33-41 months




                                                3
          Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 4 of 54




         Defense counsel represents that it communicated the plea offer to Mr. Pierce on May 3,

2019. It was rejected by him on May 30, 2019. The Guidelines have been specifically

discussed with Mr. Pierce on multiple dates including but not limited to the following dates:


    i.   October 31, 2018;
   ii.   November 2nd, 2018;
 iii.    February 4th, 2019;
  iv.    March 22nd, 2019;
   v.    May 3rd, 2019;
  vi.    May 29th, 2019;
 vii.    May 30th, 2019; and
viii.    August 30th, 2019.




                                                 4
         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 5 of 54




II.     STATEMENT OF THE CASE

        This is a criminal case. The government alleges that in 2011 through 2013, the defendant

James Pierce and his alleged co-conspirators told investors that in exchange for payment, Banco

Popular Dominicano (or “BPD” for short), a bank in the Dominican Republic, could provide the

investors with multi-million dollar letters of credit. The defendant and his alleged co-conspirators

told the investors that BPD would transmit their letters electronically by SWIFT message, which

is a secure form of inter-bank communication, to a bank of the investors’ choosing. The investors

believed that they could use the letters of credit to help finance different kinds of commercial

transactions. The defendant did not work at Banco Popular and did not have a bank account there.

Instead, the government alleges that after the investors paid their money, the defendant and his

alleged co-conspirators sent the investors fake BPD documents that falsely showed that BPD had

sent their promised letters of credit.

        Mr. Pierce contends that he believed his actions were lawful and appropriate. He never

intended to defraud anyone and all times he believed his representations to others were accurate

and truthful. Mr. Pierce relied in good faith on the representations of others who were participating

in the transactions along with him that the letters of credit were genuine and lawful. Mr. Pierce

contends that at no time did he knowingly participate in any criminal activity as alleged in the

indictment.




                                                  5
          Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 6 of 54




III.    PROPOSED VOIR DIRE QUESTIONS

                                 INTRODUCTORY STATEMENT

        Ladies and gentlemen, I am Chief Judge Beryl A. Howell, and you have been called to this

Courtroom for possible selection as jurors in a case entitled United States v. James Pierce. Mr. Pierce

is charged with the offenses of conspiracy to commit wire fraud and wire fraud.

        The process of jury selection is called the voir dire process, and its object is to select twelve

(12) jurors and two (2) alternates who have no prior knowledge concerning this case and no bias toward

either side in this case. In short, it is our aim to select a jury that will reach a verdict based solely

upon the evidence presented in this courtroom and the law as I instruct you.

        During the voir dire process, you will be introduced to all of the participants in the trial and I

will ask you two sets of questions. For the first set of questions, if your answer to any question is “yes,”

please raise your hand and I will call on you to discuss your answer to this question. The second set of

questions contains some questions that are more personal. If your answer to any questions in this set

of questions is “yes,” please write the number of the question on the note card you have been given.

At the end you will be called up to discuss your answers to any questions you have listed on the card.

        A.      Standard Voir Dire Questions On Which The Parties Agree

1.      The defendant has been charged in an indictment. An indictment is just the formal way

        of informing a defendant of the nature of the charges against him or her. You are not to

        consider the indictment as an indication of guilt. In a criminal trial, every defendant is

        presumed to be innocent; this presumption remains with him or her throughout the trial,

        unless and until he or she is proven guilty beyond a reasonable doubt. The burden of

        proving him or her guilty beyond a reasonable doubt rests with the government - the

        prosecutors - and the burden never shifts during the course of a trial; a defendant need not

        prove his or her innocence or produce any evidence, or testify. Now, those principles of


                                                     6
      Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 7 of 54




     law will underlie the trial of this case. Is there anyone who feels that he or she will be

     unable to follow those principles of law if selected as a juror in this trial? If so, please

     write the number “1” on your index card.

2.   If it should come to pass after you have heard all the evidence, the arguments of the

     lawyers, and my instructions in the law—if you are then persuaded by the trial itself that

     the defendant is guilty of the charge beyond a reasonable doubt, then it would be your duty

     to vote guilty. Is there anyone who feels that he or she would be unable to carry out that

     duty? If so, please write the number “2” on your index card.

3.   On the other hand—after you have heard all of the evidence, the arguments of the lawyers,

     and my instructions on the law—if you then have a reasonable doubt as to the defendant’s

     guilt of the charge, you must vote not guilty. Is there anyone who feels that he or she could

     not carry out this responsibility? If so, please write the number “3” on your index card.

4.   This is a criminal trial in which Mr. Pierce is charged by indictment with one count of

     conspiracy to commit wire fraud and two counts of wire fraud. The alleged conduct

     relates to allegedly fraudulent standby letters of credit that Mr. Pierce and others provided

     from Banco Popular Dominicano, a bank in the Dominican Republic. Are any of you

     familiar with or believe you may know anything about the facts and circumstances of this

     case? If so, please write the number “4” on your index card.

5.   The government is represented by Trial Attorney Blake Goebel and Assistant Chief Justin

     Weitz of the U.S. Department of Justice. Do any of you know Mr. Goebel or Mr. Weitz

     in any capacity? If so, please write the number “5” on your index card.

6.   Defendant Pierce is represented by Dan Cogdell. Do any of you know Mr. Cogdell in any

     capacity? If so, please write the number “6” on your index card.



                                              7
       Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 8 of 54




7.    The defendant’s full name is James Pierce. Do any of you know Mr. Pierce in any

      capacity? If so, please write the number “7” on your index card.

8.    As I stated, I am Chief Judge Beryl Howell. My courtroom clerk is Ms. Teresa Gumiel.

      The Court Reporter is ________. My law clerk is ________. Do you know me or any

      member of my staff? If so, please write the number “8” on your index card.

9.    Does any member of the panel know any other member of the panel, for example from

      work, school, socially, prior jury service, or one’s neighborhood? If so, please write the

      number “9” on your index card.

10.   The government will call a number of witnesses to testify during the trial. The defense

      also may do so, but is not required to call witnesses. I will read to you a list of witnesses

      for the government and the defense. Not all of these witnesses will necessarily testify, but

      they are being introduced to determine whether any of you recognize or think that you may

      know any of the potential witnesses in this case. [state government’s witnesses] Do any

      of you know any of the witnesses that have just been introduced to you? If so, please write

      the number “10” on your index card.

      Government witnesses: (the government will submit a separate witness list to the Court

      and the defense)

11.   [state defendant’s witnesses] Do any of you know any of the witnesses that have just been

      introduced to you? If so, please write the number “11” on your index card.

      Defendant’s witnesses: (the defendant will submit a separate witness list to the Court and

      the government)

12.   Have you, or any of your family, close friends, or household members, ever worked for or

      with an office that handles prosecution, such as the U.S. Attorney’s Office, the Fraud



                                               8
       Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 9 of 54




      Section of the Department of Justice, D.C. Office of the Attorney General, a district

      attorney’s office, state’s attorney’s office, or an attorney general’s office? If so, please

      write the number “12” on your index card.

13.   Are you, or is any member of your immediate family, any close friends, or household

      members either presently or previously employed by any law enforcement agency? Law

      enforcement agencies include any police department, in or outside the District of

      Columbia, special police officers, correctional officers, Department of Justice, U.S.

      Marshal’s Service, Sheriff’s Departments, Internal Revenue Service, U.S. Secret Service,

      FBI, Bureau of Alcohol, Tobacco, Firearms and Explosives, DEA, U.S. Park Police, the

      CIA, probation office, parole office, D.C. Superior Court, and the U.S. District Court. If

      so, please write the number “13” on your index card.

14.   Have you, or any of your relatives, close friends, or household members ever done any

      work for or with any person or organization that does criminal defense work, such as the

      Federal Public Defender, the Public Defender’s Office, defense attorneys, a private law

      firm, or as a private investigator? If so, please write the number “14” on your index card.

15.   Are you, or is any member of your immediate family, close friends, or household members

      either a lawyer or one who studied law in a law school, or had any legal training, including

      paralegal training? If so, please write the number “15” on your index card.

16.   Has any member of the jury panel ever served on a Grand Jury? If so, please write the

      number “16” on your index card. [Suggested follow-up for those who answer “yes” at

      the bench: Is there anything about that experience that would make it hard for you to be

      fair to both sides in this case? A grand jury investigates cases and charges a person with

      a crime when there's probable cause to believe the person committed it. The trial jury



                                               9
       Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 10 of 54




      decides whether the government has proven the case beyond a reasonable doubt. You

      understand the difference, right? Are you confident you can be fair sitting on a trial jury.]

17.   Has any member of the jury panel ever served as a juror in a criminal case in a federal

      court, a District of Columbia court or in a court located in some other state? If so, please

      write the number “17” on your index card.

18.   Has any member of the jury panel ever served as a juror in a civil case in a federal court, a

      District of Columbia court or in a court located in some other state? If so, please write the

      number “18” on your index card. [Suggested follow-up for those who answer “yes” at

      the bench: Without telling us what the verdict actually was, was the jury able to reach a

      verdict in your case? Is there anything about that experience that would make it hard for

      you to be fair to both sides in this case? (As relevant) Do you understand that the burden

      of proof in a criminal case is greater than the burden in a civil case?]

19.   There will be testimony from law enforcement agents in this case. Would the fact that a

      witness is an agent have any effect at all on whether or not you believe that person’s

      testimony? In other words, would the fact that a witness is an agent make you more likely

      to believe his or her testimony? Or make you less likely to believe his or her testimony?

      If so, please write the number “19” on your index card.

20.   Have any of you, any members of your family, any close friends, or household members

      been a victim of or a witness to a crime? If so, please write the number “20” on your index

      card.

21.   Have any of you, any members of your family, any close friends, or household members

      been arrested or convicted of any crime? If so, please write the number “21” on your index

      card.



                                               10
       Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 11 of 54




22.   Have you, or any of your family, close friends, or household members, had any unpleasant

      experiences with the police or a prosecutor, whether here in D.C. or elsewhere? Or

      unpleasant experiences with a defense attorney or defense investigator, whether here in

      D.C. or elsewhere?     If so, please write the number “22” on your index card.

23.   Have you, or any of your family, close friends, or household members, ever been the victim

      or believe you have been the victim of a fraud scheme? If so, please write the number “23”

      on your index card.

24.   Have you, or any of your family, close friends, or household members, ever used “standby

      letters of credit?” Or are you familiar with the concept of “standby letters of credit?” If

      so, please write the number “24” on your index card.

25.   Several of the witnesses who may be called during this trial are employees of banks or

      other financial institutions. Have you had any experiences that would lead you to consider

      their testimony differently because of their employment or affiliation? If so, please write

      the number “25” on your index card.

26.   Do you have any moral, social, political, philosophical, religious, or any other creed or

      belief that would make it hard for you to sit as a juror in this case?   If so, please write the

      number “26” on your index card.

27.   There have been reported nationwide allegations of various types of misconduct by law

      enforcement officers that have been publicized on many national television networks, on-

      line news organizations, and in newspapers. Do you think that your feelings about the

      nationwide allegations of police misconduct would make it difficult for you to consider the

      evidence fairly in this case and to be fair to both sides?     If so, please write the number

      “27” on your index card.



                                                11
       Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 12 of 54




28.   The law requires that jurors weigh the evidence in a case and reach a verdict based solely

      upon the admitted evidence and instructions of law, without any regard whatsoever for

      what the potential punishment might or might not be. Would you have any difficulty at

      all in following this principle?   If so, please write the number “28” on your index card.

29.   Anyone who is selected to serve on this jury will take an oath to follow the law as instructed

      by this Court. Would you for any reason not be able to accept and follow my instructions

      regarding the law?     If so, please write the number “29” on your index card.

30.   Are you presently taking any medication, or experiencing any medical condition or other

      physical, mental, or emotional condition, that might cause drowsiness, confusion, or

      discomfort, or that might in any way affect your ability to give your full attention to this

      case? If so, please write the number “30” on your index card.

31.   Do you have trouble understanding English, have any vision or hearing problems, or are

      you sitting next to someone you believe might have trouble understanding English or have

      vision or hearing problems? If so, please write the number “31” on your index card.

32.   In my courtroom, the jury usually begins its day at                          a.m., and usually

      ends its day at                     p.m. We are estimating that we will conclude with jury

      selection today, ___________, and that opening statements and the presentation of

      evidence will begin on ______________. We expect the trial to conclude by                 , and

      then of course the time that the jury needs to deliberate will be determined by the jury itself.

      Are there any matters that you simply must attend to through the end of next week such

      that you could be faced with a hardship if selected for the jury in this case?     If so, please

      write the number “32” on your index card.




                                                12
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 13 of 54




33.    Is there any reason you can think of, whether or not it has been covered by a previous

       question, why you could not sit fairly, attentively, or impartially as a juror in this case, or

       anything that you think the judge and the lawyers should know about you as they select a

       jury in this case? If so, please write the number “33” on your index card.



       After all questions have been asked, counsel will be asked to approach the bench. Jurors

who answered affirmatively to bench questions will be asked to individually come to the bench to

answer these questions. If either counsel desires to have any other juror approach the bench for

individual voir dire, counsel should inform the Court of his or her request before the individual

voir dire commences.




                                                 13
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 14 of 54




IV.    PROPOSED JURY INSTRUCTIONS – PARTIES AGREE

       A.      ANTICIPATED JURY INSTRUCTIONS DURING TRIAL

       The parties jointly request the following case-specific anticipated jury instructions during

trial. Unless otherwise noted, these instructions are taken from the Bar Association of the

District of Columbia’s Criminal Jury Instructions (commonly referred to as the Red Book), and

Modern Federal Jury Instructions – Criminal (Matthew Bender). Certain bracketed text from

the original instructions has been omitted or altered to conform to the facts of this case.



Modern Federal Criminal Jury Instructions 5-12: Charts and Summaries Admitted as Evidence

Red Book 1.103A Translation of Foreign Language Document

Red Book 1.103A Stipulation of Fact (during trial)

Modern Federal Criminal Jury Instructions 5-25: Similar Acts




                                                 14
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 15 of 54




               CHARTS AND SUMMARIES (ADMITTED AS EVIDENCE)

       The government (or defense) has presented exhibits in the form of charts and summaries.

I decided to admit these charts and summaries in place of the underlying documents that they

represent in order to save time and avoid unnecessary inconvenience. You should consider these

charts and summaries as you would any other evidence.

       Source: Modern Federal Criminal Jury Instructions 5-12.




                                             15
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 16 of 54




                TRANSLATION OF FOREIGN LANGUAGE DOCUMENT

       I have admitted a document that is in Spanish along with an English translation.

       Although some of you may know Spanish, it is important that all jurors consider the same

evidence. Therefore, you must accept the English translation contained in the transcript.

       If, however, you have a question as to the accuracy of the English translation, you should

bring this matter to my attention immediately by raising your hand. You should not ask your

question or make any comment about the translation in the presence of the other jurors, or

otherwise share your question or concern with any of them. I will take steps to see if your question

can be answered and any discrepancy resolved. If, however, after such efforts a discrepancy

remains, you must rely only upon the official English translation provided by the court interpreter

and not on your own translation.

       Source: Red Book 1.103A




                                                16
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 17 of 54




                           STIPULATION OF FACT (during trial)

       The government and the defendant may stipulate--that is, agree--to certain facts. You

should consider any stipulation of fact to be undisputed evidence.

       Source: Red Book 1.103A




                                               17
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 18 of 54




            SIMILAR ACTS – INTENT, KNOWLEDGE, LACK OF MISTAKE

       The government has offered evidence tending to show that on a different occasion the

defendant engaged in conduct similar to the charges in the indictment.

       In that connection, let me remind you that the defendant is not on trial for committing these

acts not alleged in the indictment. Accordingly, you may not consider this evidence of the similar

act as a substitute for proof that the defendant committed the crime charged. Nor may you consider

this evidence as proof that the defendant has a criminal personality or bad character. The evidence

of the other, similar act was admitted for a much more limited purpose and you may consider it

only for that limited purpose.

       If you determine that the defendant committed the acts charged in the indictment and the

similar acts as well, then you may, but you need not draw an inference that in doing the acts

charged in the indictment, the defendant acted knowingly and intentionally and not because of

some mistake, accident or other innocent reasons.

       Evidence of similar acts may not be considered by you for any other purpose. Specifically,

you may not use this evidence to conclude that because the defendant committed the other acts he

must also have committed the acts charged in the indictment.

       Source: Modern Federal Criminal Jury Instructions 5-25.




                                                18
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 19 of 54




       B.      FINAL JURY INSTRUCTIONS

       The parties jointly request the following case-specific final jury instructions. Unless

otherwise noted, these instructions are taken from the Bar Association of the District of Columbia’s

Criminal Jury Instructions (commonly referred to as the Red Book), and Modern Federal Jury

Instructions – Criminal (Matthew Bender). Certain bracketed text from the original instructions

has been omitted or altered to conform to the facts of this case.



Modern Federal Criminal Jury Instructions 19-2, 19-3: Conspiracy to Commit Wire Fraud

Modern Federal Criminal Jury Instructions 19-4: Existence of Agreement

Modern Federal Criminal Jury Instructions 19-6: Conspiracy – Membership in the Conspiracy

Modern Federal Criminal Jury Instructions 19-13: Conspiracy – Liability for Substantive Offense
Committed by Co-Conspirator

Modern Federal Criminal Jury Instructions 44-3: Wire Fraud – Elements of the Offense

Modern Federal Criminal Jury Instructions 44-4: Wire Fraud – Scheme to Defraud

Modern Federal Criminal Jury Instructions 44-5: Wire Fraud – Participation in Scheme with Intent

Modern Federal Criminal Jury Instructions 44-7: Wire Fraud – Use of Wires

Modern Federal Criminal Jury Instructions 11-2: Aiding and Abetting




                                                 19
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 20 of 54




                         CONSPIRACY TO COMMIT WIRE FRAUD

       The defendant is charged in Count One of the indictment with conspiring to commit wire

fraud in violation of Section 1349 of Title 18 of the United States Code.

       In this case, the defendant is accused of having been a member of a conspiracy to violate

certain federal laws. A conspiracy is a kind of criminal partnership—a combination or agreement

of two or more persons to join together to accomplish some unlawful purpose.

       The crime of conspiracy to violate a federal law is an independent offense. It is separate

and distinct from the actual violation of any specific federal laws, which the law refers to as

“substantive crimes.”

       Indeed, you may find the defendant guilty of the crime of conspiracy to commit an offense

against the United States even though the substantive crime that was the object of the conspiracy

was not actually committed.

       Congress has deemed it appropriate to make conspiracy, standing alone, a separate crime

even if the conspiracy is not successful. This is because collective criminal activity poses a greater

threat to the public’s safety and welfare than individual conduct, and increases the likelihood of

success of a particular criminal venture.

       In order for the defendant to be found guilty of that charge, the government must prove

each of the following elements beyond a reasonable doubt:

       First, that two or more persons entered the unlawful agreement charged in the indictment;

and

       Second, that the defendant knowingly and willfully became a member of the conspiracy.

       Source: Modern Federal Criminal Jury Instructions 19-2, 19-3.




                                                 20
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 21 of 54




                        CONSPIRACY—EXISTENCE OF AGREEMENT

       The first element that the government must prove beyond a reasonable doubt to establish

the offense of conspiracy is that two or more persons entered the unlawful agreement charged in

the indictment.

       In order for the government to satisfy this element, you need not find that the alleged

members of the conspiracy met together and entered into any express or formal agreement.

Similarly, you need not find that the alleged conspirators stated, in words or writing, what the

scheme was, its object or purpose, or every precise detail of the scheme or the means by which its

object or purpose was to be accomplished. What the government must prove is that there was a

mutual understanding, either spoken or unspoken, between two or more people to cooperate with

each other to accomplish an unlawful act.

       You may, of course, find that the existence of an agreement to disobey or disregard the law

has been established by direct proof. However, since conspiracy is, by its very nature, characterized

by secrecy, you may also infer its existence from the circumstances of this case and the conduct of

the parties involved.

       In a very real sense, then, in the context of conspiracy cases, actions often speak louder

than words. In this regard, you may, in determining whether an agreement existed here, consider

the actions and statements of all of those you find to be participants as proof that a common design

existed on the part of the persons charged to act together to accomplish an unlawful purpose.

       Source: Modern Federal Jury Instructions 19-4.




                                                 21
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 22 of 54




                 CONSPIRACY – MEMBERSHIP IN THE CONSPIRACY

       The second element that the government must prove beyond a reasonable doubt to establish

the offense of conspiracy is that the defendant knowingly, willfully and voluntarily became a

member of the conspiracy.

       If you are satisfied that the conspiracy charged in the indictment existed, you must next ask

yourselves who the members of that conspiracy were. In deciding whether the defendant whom

you are considering was, in fact, a member of the conspiracy, you should consider whether the

defendant knowingly and willfully joined the conspiracy. Did he participate in it with knowledge

of its unlawful purpose and with the specific intention of furthering its business or objective as an

associate or worker?

       In that regard, it has been said that in order for a defendant to be deemed a participant in a

conspiracy, he must have had a stake in the venture or its outcome. You are instructed that, while

proof of a financial interest in the outcome of a scheme is not essential, if you find that the

defendant had such an interest that is a factor that you may properly consider in determining

whether or not the defendant was a member of the conspiracy charged in the indictment.

       As I mentioned a moment ago, before the defendant can be found to have been a

conspirator, you must first find that he knowingly joined in the unlawful agreement or plan. The

key question, therefore, is whether the defendant joined the conspiracy with an awareness of at

least some of the basic aims and purposes of the unlawful agreement.

       It is important for you to note that the defendant’s participation in the conspiracy must be

established by independent evidence of his own acts or statements, as well as those of the other

alleged co-conspirators, and the reasonable inferences that may be drawn from them.




                                                 22
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 23 of 54




       The defendant’s knowledge is a matter of inference from the facts proved. In that

connection, I instruct you that to become a member of the conspiracy, the defendant need not have

known the identities of each and every other member, nor need he have been apprised of all of

their activities. Moreover, the defendant need not have been fully informed as to all of the details,

or the scope, of the conspiracy in order to justify an inference of knowledge on his part.

Furthermore, the defendant need not have joined in all of the conspiracy’s unlawful objectives.

       The extent of a defendant’s participation has no bearing on the issue of a defendant’s guilt.

A conspirator’s liability is not measured by the extent or duration of his participation. Indeed, each

member may perform separate and distinct acts and may perform them at different times. Some

conspirators play major roles, while others play minor parts in the scheme. An equal role is not

what the law requires. In fact, even a single act may be sufficient to draw the defendant within the

ambit of the conspiracy.

       I want to caution you, however, that the defendant’s mere presence at the scene of the

alleged crime does not, by itself, make him a member of the conspiracy. Similarly, mere

association with one or more members of the conspiracy does not automatically make the

defendant a member. A person may know, or be friendly with, a criminal, without being a criminal

himself. Mere similarity of conduct or the fact that they may have assembled together and

discussed common aims and interests does not necessarily establish membership in the conspiracy.

       I also want to caution you that mere knowledge or acquiescence, without participation, in

the unlawful plan is not sufficient. Moreover, the fact that the acts of a defendant, without

knowledge, merely happen to further the purposes or objectives of the conspiracy, does not make

the defendant a member. More is required under the law. What is necessary is that the defendant

must have participated with knowledge of at least some of the purposes or objectives of the



                                                 23
         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 24 of 54




conspiracy and with the intention of aiding in the accomplishment of those unlawful ends.

        In sum, the defendant, with an understanding of the unlawful character of the conspiracy,

must have intentionally engaged, advised or assisted in it for the purpose of furthering the illegal

undertaking. He thereby becomes a knowing and willing participant in the unlawful agreement—

that is to say, a conspirator.

        Source: Modern Federal Criminal Jury Instructions 19-6.




                                                24
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 25 of 54




 CONSPIRACY—LIABILITY FOR SUBSTANTIVE OFFENSE COMMITTED BY CO-
                         CONSPIRATOR

       There is another method by which you may evaluate the possible guilt of the defendant

for Counts Two and Three even if you do not find that the government has satisfied its burden of

proof with respect to each element of that crime.

       If, in light of my instructions, you find, beyond a reasonable doubt, that the defendant was

a member of the conspiracy charged in Count One of the indictment, and thus, guilty on the

conspiracy count, then you may also, but you are not required to, find him guilty of wire fraud as

charged in Counts Two and Three, provided you find, beyond a reasonable doubt, each of the

following elements:

       First, that the crime charged in the substantive count was committed;

       Second, that the person or persons you find actually committed the crime were members

of the conspiracy you found to have existed;

       Third, that the substantive crime was committed pursuant to the common plan and

understanding you found to exist among the conspirators;

       Fourth, that the defendant was a member of that conspiracy at the time the substantive

crime was committed;

       Fifth, that the defendant could have reasonably foreseen that the substantive crime might

be committed by his co-conspirators.

       If you find all five of these elements to exist beyond a reasonable doubt, then you may

find the defendant guilty of wire fraud, even though he did not personally participate in the acts

constituting the crime or did not have actual knowledge of it.

       The reason for this rule is simply that a co-conspirator who commits a crime pursuant to a

conspiracy is deemed to be the agent of the other conspirators. Therefore, all of the co-conspirators

                                                 25
         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 26 of 54




must bear criminal responsibility for the commission of the crimes committed by its members.

        If, however, you are not satisfied as to the existence of any of these five elements, then

you may not find the defendant guilty of wire fraud, unless the government proves, beyond a

reasonable doubt, that the defendant personally committed, or aided and abetted the commission

of, that crime.

        Source: Modern Federal Criminal Jury Instructions 19-13.




                                                 26
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 27 of 54




                      WIRE FRAUD – ELEMENTS OF THE OFFENSE

       Counts Two and Three charge defendant with wire fraud, in violation of Title 18, United

States Code, Section 1343.

       In order to sustain this charge, the government must prove each of the following elements

beyond a reasonable doubt:

       First, that there was a scheme or artifice to defraud or to obtain money or property by

materially false and fraudulent pretenses, representations or promises, as alleged in the indictment;

       Second, that the defendant knowingly and willfully participated in the scheme or artifice

to defraud, with knowledge of its fraudulent nature and with specific intent to defraud or that he

knowingly and intentionally aided and abetted others in the scheme; and

       Third, that in execution of that scheme, the defendant used or caused the use of interstate

wires as specified in the indictment.

       Source: Modern Federal Criminal Jury Instructions 44-3.




                                                 27
            Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 28 of 54




                             WIRE FRAUD – SCHEME TO DEFRAUD
           The first element that the government must prove beyond a reasonable doubt is that there

was a scheme or artifice to defraud the victim of money or property by means of false or

fraudulent pretenses, representations, or promises.

           This first element is almost self-explanatory.

           A “scheme or artifice” is merely a plan for the accomplishment of an object.

           A scheme to defraud is any plan, device, or course of action to obtain money or property

by means of false or fraudulent pretenses, representations, or promises reasonably calculated to

deceive persons of average prudence.

           “Fraud” is a general term that embraces all the various means that human ingenuity can

devise and that are resorted to by an individual to gain an advantage over another by false

representations, suggestions, or suppression of the truth, or deliberate disregard for the truth.

           Thus, a “scheme to defraud” is merely a plan to deprive another of money or property by

trick, deceit, deception or swindle.

           The scheme to defraud is alleged to have been carried out by making false or fraudulent

statements, representations, claims, or documents.

           A statement, representation, claim, or document is false if it is untrue when made and was

then known to be untrue by the person making it or causing it to be made.

           A representation or statement is fraudulent if it was falsely made with the intention to

deceive.

           Deceitful statements of half-truths or the concealment of material facts, and the expression

of an opinion not honestly entertained may also constitute false or fraudulent statements under the

statute.



                                                    28
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 29 of 54




       The deception need not be premised upon spoken or written words alone. The arrangement

of the words, or the circumstances in which they are used may convey the false and deceptive

appearance. If there is deception, the manner in which it is accomplished is immaterial.

       The false or fraudulent representation must relate to a material fact or matter. A material

fact is one that would reasonably be expected to be of concern to a reasonable and prudent person

in relying upon the representation or statement in making a decision (e.g., with respect to a

proposed investment).

       This means that if you find a particular statement of fact to have been false, you must

determine whether that statement was one that a reasonable person or investor might have

considered important in making his or her decision. The same principle applies to fraudulent half

truths or omissions of material facts.

       In addition to proving that a statement was false or fraudulent and related to a material fact,

in order to establish a scheme to defraud, the government must prove that the alleged scheme

contemplated depriving another of money or property.

       However, the government is not required to prove that the defendant personally originated

the scheme to defraud. Furthermore, it is not necessary that the government prove that the

defendant actually realized any gain from the scheme or that the intended victim actually suffered

any loss. In this case, it so happens that the government does contend that the proof establishes

that persons were defrauded and that the defendant profited. Although whether or not the scheme

actually succeeded is really not the question, you may consider whether it succeeded in

determining whether the scheme existed.

       A scheme to defraud need not be shown by direct evidence, but may be established by all

of the circumstances and facts in the case.



                                                 29
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 30 of 54




       If you find that the government has sustained its burden of proof that a scheme to defraud,

as charged, did exist, you next should consider the second element.

                       Source: Modern Federal Criminal Jury Instructions 44-4.




                                               30
           Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 31 of 54




              WIRE FRAUD – PARTICIPATION IN SCHEME WITH INTENT

       The second element that the government must prove beyond a reasonable doubt is that the

defendant participated in the scheme to defraud knowingly, willfully and with specific intent to

defraud.

       “Knowingly” means to act voluntarily and deliberately, rather than mistakenly or

inadvertently.

       “Willfully” means to act knowingly and purposely, with an intent to do something the

law forbids; that is to say, with bad purpose either to disobey or to disregard the law.

       “Intent to defraud” means to act knowingly and with the specific intent to deceive, for the

purpose of causing some financial or property loss to another.

       The question of whether a person acted knowingly, willfully and with intent to defraud is

a question of fact for you to determine, like any other fact question. This question involves one’s

state of mind.

       Direct proof of knowledge and fraudulent intent is almost never available. It would be a

rare case where it could be shown that a person wrote or stated that as of a given time in the past

he committed an act with fraudulent intent. Such direct proof is not required.

       The ultimate facts of knowledge and criminal intent, though subjective, may be

established by circumstantial evidence, based upon a person’s outward manifestations, his words,

his conduct, his acts and all the surrounding circumstances disclosed by the evidence and the

rational or logical inferences that may be drawn from them.

       Circumstantial evidence, if believed, is of no less value than direct evidence. In either

case, the essential elements of the crime must be established beyond a reasonable doubt.

       Since an essential element of the crime charged is intent to defraud, it follows that good


                                                 31
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 32 of 54




faith on the part of the defendant is a complete defense to a charge of wire fraud. A defendant,

however, has no burden to establish a defense of good faith. The burden is on the government to

prove fraudulent intent and the consequent lack of good faith beyond a reasonable doubt.

       Under the wire fraud statute, even false representations or statements, or omissions of

material facts, do not amount to a fraud unless done with fraudulent intent. However misleading

or deceptive a plan may be, it is not fraudulent if it was devised or carried out in good faith. An

honest belief in the truth of the representations made by a defendant is a good defense, however

inaccurate the statements may turn out to be.

       There is another consideration to bear in mind in deciding whether or not the defendant

acted in good faith. You are instructed that if the defendant participated in the scheme to defraud,

then a belief by the defendant, if such belief existed, that ultimately everything would work out

so that no one would lose any money does not require a finding by you that the defendant acted

in good faith. If the defendant participated in the scheme for the purpose of causing some

financial or property loss to another, then no amount of honest belief on the part of the defendant

that the scheme would (e.g., ultimately make a profit for the investors) will excuse fraudulent

actions or false representations by him.

       As a practical matter, then, in order to sustain the charges against the defendant, the

government must establish beyond a reasonable doubt that he knew that his conduct as a

participant in the scheme was calculated to deceive and, nonetheless, he associated himself with

the alleged fraudulent scheme for the purpose of causing some loss to another.

       (If applicable: The government can also meet its burden of showing that the defendant

had knowledge of the falsity of the statements if it establishes beyond a reasonable doubt that he

acted with deliberate disregard of whether the statements were true or false, or with a conscious



                                                 32
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 33 of 54




purpose to avoid learning the truth. If the government establishes that the defendant acted with

deliberate disregard for the truth, the knowledge requirement would be satisfied unless the

defendant actually believed the statements to be true. This guilty knowledge, however, cannot be

established by demonstrating that the defendant was merely negligent or foolish.)

       To conclude on this element, if you find that the defendant was not a knowing participant

in the scheme or that he lacked the specific intent to defraud, you should find the defendant not

guilty. On the other hand, if you find that the government has established beyond a reasonable

doubt not only the first element, namely the existence of the scheme to defraud, but also this

second element, that the defendant was a knowing participant and acted with specific intent to

defraud, and if the government also establishes the third element, as to which I am about to

instruct you, then you have a sufficient basis upon which to convict the defendant.

       Source: Modern Federal Criminal Jury Instructions 44-5.




                                                33
           Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 34 of 54




                               WIRE FRAUD – USE OF WIRES
       The third and final element that the government must establish beyond a reasonable doubt

is the use of an interstate or international wire communication in furtherance of the scheme to

defraud.

       The wire communication must pass between two or more states as, for example, a

telephone call between the District of Columbia and Maryland; or it must pass between the United

States and a foreign country, such as a telephone call between New York and London. A wire

communication also includes a wire transfer of funds between banks in different states or between

a bank in the United States and a bank in a foreign country.

       The use of the wires need not itself be a fraudulent representation. It must, however, further

or assist in the carrying out of the scheme to defraud.

       It is not necessary for the defendant to be directly or personally involved in the wire

communication, as long as the communication was reasonably foreseeable in the execution of the

alleged scheme to defraud in which the defendant is accused of participating.

       In this regard, it is sufficient to establish this element of the crime if the evidence justifies

a finding that the defendant caused the wires to be used by others. This does not mean that the

defendant must specifically have authorized others to make the call or transfer the funds. When

one does an act with knowledge that the use of the wires will follow in the ordinary course of

business or where such use of the wires can reasonably be foreseen, even though not actually

intended, then he causes the wires to be used.     The government contends that it was reasonably

foreseeable that the wires would be used in the ordinary course of business and therefore that the

defendant caused the use of the wires.




                                                  34
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 35 of 54




       With respect to the use of the wires, the government must establish beyond a reasonable

doubt the particular use charged in the indictment. However, the government does not have to

prove that the wires were used on the exact date charged in the indictment. It is sufficient if the

evidence establishes beyond a reasonable doubt that the wires were used on a date substantially

similar to the dates charged in the indictment.

       Source: Modern Federal Criminal Jury Instructions 44-7.




                                                  35
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 36 of 54




                                    AIDING AND ABETTING

       Under the aiding and abetting statute, it is not necessary for the government to show that

a defendant himself physically committed the crime with which he is charged in order for the

government to sustain its burden of proof. A person who aids or abets another to commit an

offense is just as guilty of that offense as if he committed it himself.

       Accordingly, you may find a defendant guilty of the offense charged if you find beyond a

reasonable doubt that the government has proven that another person actually committed the

offense with which the defendant is charged, and that the defendant aided or abetted that person

in the commission of the offense.

       As you can see, the first requirement is that you find that another person has committed

the crime charged. Obviously, no one can be convicted of aiding or abetting the criminal acts of

another if no crime was committed by the other person in the first place. But if you do find that a

crime was committed, then you must consider whether the defendant aided or abetted the

commission of that crime.

       In order to aid or abet another to commit a crime, it is necessary that the defendant

knowingly associate himself in some way with the crime, and that he participate in the crime by

doing some act to help make the crime succeed.

       To establish that defendant knowingly associated himself with the crime, the government

must establish that the defendant acted knowingly, willfully, and with the intent to defraud.

       To establish that the defendant participated in the commission of the crime, the government

must prove that defendant engaged in some affirmative conduct or overt act for the specific

purpose of bringing about that crime.




                                                  36
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 37 of 54




       Participation in a crime is willful if done voluntarily and intentionally, and with the specific

intent to do something which the law forbids or with the specific intent to fail to do something the

law requires to be done; that is to say, with a bad purpose either to disobey or to disregard the law.

       The mere presence of a defendant where a crime is being committed, even coupled with

knowledge by the defendant that a crime is being committed, or merely associating with others

who were committing a crime is not sufficient to establish aiding and abetting. One who has no

knowledge that a crime is being committed or is about to be committed but inadvertently does

something that aids in the commission of that crime is not an aider and abettor. An aider and abettor

must know that the crime is being committed and act in a way that is intended to bring about the

success of the criminal venture.

       To determine whether a defendant aided or abetted the commission of the crime with

which he is charged, ask yourself these questions:

       Did he participate in the crime charged as something he wished to bring about?

       Did he knowingly associate himself with the criminal venture?

       Did he seek by his actions to make the criminal venture succeed?

       If he did, then the defendant is an aider and abettor, and therefore guilty of the offense. If,

on the other hand, your answer to any one of these questions is “no,” then the defendant is not an

aider and abettor, and you must find him not guilty

       Source: Modern Federal Criminal Jury Instructions 11-2.




                                                 37
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 38 of 54




V.     EXPERT WITNESSES

       Government:

       1.      FBI Forensic Accountant Kyle Dornbos (non-expert summary witness): FBI

Forensic Accountant Kyle Dornbos will testify as a non-expert summary witness to the flow of

funds from the alleged victims in this case to the defendant and his co-conspirators, and the flow

of funds among the co-conspirators.     Dornbos will base his testimony on his review of the

underlying bank account and wire transfer records.




                                               38
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 39 of 54




VI.    MOTIONS IN LIMINE

       The government filed a Notice of Intent to Introduce Rule 404(b) Evidence on September
7, 2019. (Dkt. No. 28).

      The defense filed a Motion in Limine to Exclude the Government’s Rule 404(b)
Evidence on September 13, 2018. (Dkt. No. 29).




                                             39
         Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 40 of 54




VII.    EXHIBIT LIST

        The government submits the following preliminary exhibit list, subject to further revision

as it prepares for trial.




                                                40
     Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 41 of 54




Exhibit No.                    Description                     Beginning Bates Number
 GX 101       3/28/2011 e-mail from D. Caminiti to M. Jivraj         DOJ-110852
              attaching purported BPD letter of credit
 GX 102       4/2011 e-mail chain between J. Pierce and M.          DOJ-110865
              Jivraj regarding Yanez contact information
 GX 103       4/28/2011 e-mail from J. Yanez to J. Pierce           DOJ-110867
              and M. Jivraj regarding trust instructions
 GX 104       5/2011 e-mail from M. Jivraj to J. Yanez              DOJ-110870
              requesting refund
 GX 105       6/23/2011 e-mail from J. Pierce to M. Jivraj          DOJ-110879
              attaching purported BPD document
 GX 106       9/29/2011 e-mail from J. Pierce to M. Jivraj          DOJ-110883
              attaching purported BPD document
 GX 107       11/8/2011 email from J. Pierce to M. Jivraj           DOJ-110832
 GX 108       12/14/2012 email from J. Pierce to M. Jivraj          DOJ-110836
              attaching purported BPD letter
 GX 109       11/18/2013 e-mail from J. Pierce to M. Jivraj         DOJ-110841
              attaching draft Jivraj affidavit

 GX 200       Mohajer M.D. Fl. Plea Agreement                       DOJ-109556
 GX 201       5/11/2013 e-mail chain between J. Pierce and          DOJ-0005396
              M. Mohajer discussing transaction mechanics
 GX 202       5/13/2013 e-mail chain between J. Pierce and          DOJ-0005521
              M. Mohajer regarding transfer of funds to
              Pierce in Costa Rica
 GX 203       5/13/2013 e-mail from J. Pierce to M. Mohajer         DOJ-0005550
              attaching disclosure statement
 GX 204       5/16/2013 e-mail from M. Mohajer to J. Pierce         DOJ-0006314
              with attachments
 GX 205       5/17/2013 e-mail from M. Mohajer to C. Cioffi         DOJ-0106653
              attaching purported BPD document
 GX 206       6/14/2013 e-mail from M. Mohajer to J. Pierce         DOJ-0008284
              regarding second C. Cioffi transaction
 GX 207       6/19/2013 e-mail from M. Mohajer to J. Pierce         DOJ-0008562
              regarding R. Sommerfeld transaction
 GX 208       7/3/2013 e-mail from M. Mohajer to J. Pierce          DOJ-0009307
              regarding issues with R. Sommerfeld
              transaction
 GX 209       7/23/2013 e-mail from M. Mohajer to J. Pierce         DOJ-0009863
              regarding issues with C. Cioffi transactions



                                            41
   Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 42 of 54




GX 210    7/29/2013 e-mail from M. Mohajer to J. Pierce    DOJ-0010005
          regarding second R. Sommerfeld transaction
GX 211    8/1/2013 e-mail from M. Mohajer to R.            DOJ-0094542
          Sommerfeld attaching purported BPD
          document
GX 212    M. Mohajer Citibank Account statements from      DOJ-0084718
          May through August 2013
GX 213    8/8/2013 e-mail from M. Mohajer to J. Pierce     DOJ-0010341
          regarding failed R. Sommerfeld transactions
GX 214    8/13/2013 e-mail from J. Pierce to M. Mohajer    DOJ-0010508
          regarding R. Sommerfeld transactions
GX 215    8/15/2013 e-mail from M. Mohajer to J. Pierce    DOJ-0010570
          regarding failure of R. Sommerfeld
          transactions
GX 216    8/15/2013 e-mail from M. Mohajer to J. Pierce    DOJ-0010588
          forwarding e-mail sent to R. Sommerfeld
GX 217    10/2/2013 e-mail from M. Mohajer to J. Pierce    DOJ-0011699
          regarding additional purported BPD
          transactions
GX 218    5/16/2013 e-mail from Mohajer to C. Cioffi       DOJ-0006235
          regarding $160,000 wire transfer.

GX 301    6/20/2013 e-mail from M. Mohajer to C. Cioffi    DOJ-0008651
          attaching purported BPD documents

GX 401    8/15/2013 e-mail from M. Mohajer to R.           DOJ-0010580
          Sommerfeld re: R. Sommerfeld transaction
GX 402    6/25/2013 e-mail from M. Mohajer to R.           DOJ-0082368
          Sommerfeld attaching purported BPD
          documents

GX 701    2/10/2017 e-mail from J. Wheeler to V.           DOJ-116454
          Biggart attaching purported Citbank Costa
          Rica account statement
GX 702    Purported Citibank Costa Rica documents          DOJ-115130
GX 703    1/23/2017 Email from K. Williams to V.           DOJ-115133
          Biggart with Jpierce Investment bank account
          information
GX 704    1/31/2017 e-mail from V. Biggart to K.           DOJ-115140
          Williams forwarding purported e-mail received
          from Citibank Costa Rica
GX 705    2/14/2017 e-mail from V. Biggart to K.           DOJ-111317
          Williams regarding failure of her transactions

                                       42
   Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 43 of 54




GX 706    6/9/2017 e-mail chain from V. Biggart to J.            DOJ-111406
          Pierce and K. Williams regarding failure of her
          transactions
GX 707    7/7/2017 e-mail from V. Biggart to J. Pierce           DOJ-111510
          and K. Williams regarding failure of her
          transactions

GX 1001   Summary Charts of Financial Transactions          DOJ-161945, 161950-54
          (Draft)
GX 1002   Jpierce Investments Bank of America Account              Various
          Records
GX 1003   Jpierce Investments JPMorgan Chase Records               Various
GX 1004   Silverside Group Citibank Account Records                Various
GX 1005   Silverside Group TotalBank Account Records               Various
GX 1006   Mercantil Financial Group Wells Fargo                    Various
          Records
GX 1007   Silverside Group (Yanez) TotalBank Account            DOJ-0099628
          Statements
GX 1008   Silverside Group (Yanez) TotalBank Wire               DOJ-0099814
          Records
GX 1009   5/17/2013 Wells Fargo Wire Transfer Record            DOJ-0104311
GX 1010   7/29/2013 Wells Fargo Wire Transfer Record            DOJ-0083597

GX 1101   Jpierce Investments Bank of America                   DOJ-0086389
          Documentation (x1413)
GX 1102   Jpierce Investments Bank of America                   DOJ-0086393
          Documentation (x1594)
GX 1103   Silverside Group Total Bank Documentation             DOJ-0099549
GX 1104   Photograph of James Pierce TX Driver's                DOJ-110980
          License
GX 1105   Photograph of JPierce Investments Visa Card.           DOJ-110999
GX 1106   Jpierce Investments, Silverside Group, and             DOJ-150274
          Melao, Inc. Incorporation Documents
GX 1107   M. Marrero Wells Fargo Bank Account                    DOJ-150763
          Documents
GX 1108   Mercantil Financial Group Florida Corporate            DOJ-152731
          Documents
GX 1109   7/5/2017 WhatsApp communications between               DOJ-161957
          J. Pierce and M. Arce
GX 1110   8/3/2017 WhatsApp communications between              DOJ-152706-7
          J. Pierce and M. Arce and attachment
GX 1111   8/31/2017 WhatsApp communications                    DOJ-161958, 60
          between J. Pierce and M. Arce and attachment


                                       43
   Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 44 of 54




GX 1112   12/8/2017 WhatsApp communications            DOJ-152716, 152730
          between J. Pierce and M. Marrero and
          attachment
GX 1113   1/26/2018 WhatsApp communications                DOJ-161956
          between J. Pierce and M. Marrero
GX 1114   3/6/2018 WhatsApp communications between   DOJ-152708-9, 152717-21
          J. Pierce and M. Marrero and attachments
GX 1115   5/11/2018 WhatsApp communications            DOJ-152710, 152722
          between J. Pierce and M. Marrero and
          attachments
GX 1116   6/5/2018 WhatsApp communications between     DOJ-152711, 152723
          J. Pierce and M. Marrero and attachments
GX 1117   6/8/2018 WhatsApp communications between     DOJ-152712, 152724
          J. Pierce and M. Marrero and attachments
GX 1118   6/16/2018 WhatsApp communications            DOJ-152713, 152725
          between J. Pierce and M. Marrero and
          attachment
GX 1119   6/26/2018 WhatsApp communications          DOJ-152714, 152726-27
          between J. Pierce and M. Marrero and
          attachment
GX 1120   7/11/2018 WhatsApp communications            DOJ-152715, 152728
          between J. Pierce and M. Marrero and
          attachment
GX 1121   Purported Scotiabank document                    DOJ-152701




                                     44
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 45 of 54




VIII. STIPULATIONS

       The parties have agreed to the following three joint stipulations. The government plans

on presenting executed copies of the identity and interstate wire stipulations as exhibits at trial.




                                                  45
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 46 of 54




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :        CRIMINAL NO. 18-CR-230
               v.                               :
                                                :
     JAMES PIERCE                               :
                                                :
                        Defendant.              :


                                         STIPULATION

       The United States of America, by and through its counsel of record, and defendant James

Pierce, by and through his counsel of record, hereby stipulate that:

       The following bank-account records are authentic under Federal Rule of Evidence 901 and

are records of a regularly conducted business activity subject to the hearsay exception of Federal

Rule of Evidence 803(6):

                           Bank Account                 Description of Records
                    Bank of America Accounts         JPierce Investments Account
                    1413, 1594                       Records
                    JPMorgan Chase Accounts          JPierce Investments and
                    6628, 0353, 3072                 James Pierce Account
                                                     Records
                    Citibank Account 5018            Mohammed Mohajer
                                                     Account Records
                    Wells Fargo Account 3377         Richard Sommerfeld Account
                                                     Records
                    Wells Fargo Account 2558         Coburn and Greenbaum
                                                     Account Records
                    Citibank Accounts 1466,          Silverside Group Corp.
                    7512                             Account Records
                    Total Bank Accounts 9106,        Silverside Group Corp.
                    9320                             Account Records
                    Wells Fargo Account 5036         Mercantil Financial Group
                                                     Account Records




                                                    46
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 47 of 54




       The parties also agree and stipulate that the following records obtained from the Florida

Department of State are authentic under Federal Rule of Evidence 902 and are public records

subject to the hearsay exception of Federal Rule of Evidence 803(8):

                    Description of Records                    Bates Numbers
          Florida Department of State - Mercantil        DOJ-152731-152736
          Financial Group Records
          Florida Department of State – JPierce          DOJ-150274-150285
          Investments and Silverside Group Records


       The parties also agree and stipulate that the following records obtained from e-mail

service providers are authentic under Federal Rule of Evidence 901:

                      E-mail Account              Description of Records
               cpcogroup@gmail.com              Mohammed Mohajer Gmail
                                                Account Records
               manhattanlux@gmail.com           Henry Feld Gmail Account
                                                Records
               avisalliancecapitalllc@gmail.com Keaven Williams Gmail
                                                Account Records

       Finally, the parties agree and stipulate that the records that the government obtained from

the defendant’s cell phone pursuant to the search warrant issued on August 21, 2018 are

authentic under Federal Rule of Evidence 901. These include records produced by the

government to the defendant on September 20, 2018, November 7, 2018, and July 15, 2019

(including DOJ-152701 – 152730).

       IT IS SO STIPULATED.




                                               47
     Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 48 of 54



                                 Respectfully submitted,


                                 ROBERT ZINK
                                 Chief, Fraud Section

DATED: September __, 2019

                                 BLAKE GOEBEL
                                 Trial Attorney

                                 JUSTIN WEITZ
                                 Assistant Chief

                                 Attorneys for Plaintiff
                                 UNITED STATES OF AMERICA



DATED: September __, 2019
                                 DAN COGDELL
                                 Attorney for Defendant JAMES PIERCE




                                   48
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 49 of 54




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                  :
                                          :        CRIMINAL NO. 18-CR-230
              v.                          :
                                          :
     JAMES PIERCE                         :
                                          :
                     Defendant.           :


                                     STIPULATION

       The United States of America, by and through counsel of record, and defendant JAMES

PIERCE, by and through his counsel of record, hereby stipulate that defendant JAMES PIERCE

is the individual identified as the defendant in the Indictment, and that the email accounts

jp@jpierceinvestments.com and james@jpierceinvestments.com belonged to the defendant.

       IT IS SO STIPULATED.
                                          Respectfully submitted,


                                          ROBERT ZINK
                                          Chief, Fraud Section

 DATED: September __, 2019
                                          BLAKE GOEBEL
                                          Trial Attorney

                                          JUSTIN WEITZ
                                          Assistant Chief

                                          Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA



 DATED: September __, 2019
                                          DAN COGDELL
                                          Counsel for Defendant JAMES PIERCE




                                              49
          Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 50 of 54




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :        CRIMINAL NO. 18-CR-230
               v.                             :
                                              :
     JAMES PIERCE                             :
                                              :
                       Defendant.             :


                                         STIPULATION

         The United States of America, by and through counsel of record, and defendant JAMES

PIERCE, by and through his counsel of record, hereby stipulate that:

         1.    The e-mail described in Count Two of the Indictment employed a wire

communication that traveled in interstate or foreign commerce. Specifically, this email was

transmitted by wire from a location outside the District of Columbia to a location in the District of

Columbia.

         2.    The electronic communication described in Count Three of the Indictment

employed a wire communication that traveled in interstate or foreign commerce. Specifically,

this bank transfer caused an electronic wire communication from a location in the District of

Columbia to a location outside the District of Columbia.

         3.    This stipulation constitutes sufficient evidence that, as to Counts Two and Three,

the element requiring an interstate wire communication has been proved beyond a reasonable

doubt.

         IT IS SO STIPULATED.




                                                  50
     Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 51 of 54



                                 Respectfully submitted,


                                 ROBERT ZINK
                                 Chief, Fraud Section

DATED: September __, 2019

                                 BLAKE GOEBEL
                                 Trial Attorney

                                 JUSTIN WEITZ
                                 Assistant Chief

                                 Attorneys for Plaintiff
                                 UNITED STATES OF AMERICA



DATED: September __, 2019
                                 DAN COGDELL
                                 Counsel for Defendant JAMES PIERCE




                                   51
      Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 52 of 54




IX.   PROPOSED VERDICT FORM




                                    52
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 53 of 54




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :
                                                   :        CRIMINAL NO. 18-230 (BAH)
               v.                                  :
                                                   :
JAMES PIERCE                                       :
                                                   :
                         Defendant.                :

                                            VERDICT FORM

 COUNT 1 (Conspiracy to Commit Wire Fraud):

        As to Count 1 of the indictment, charging defendant James Pierce with conspiracy to

 commit wire fraud pursuant to 18 U.S.C. § 1349, we, the members of the jury, unanimously find

 Mr. Pierce:

                Guilty                Not Guilty

COUNT 2 (Wire Fraud)

       As to Count 2 of the indictment, charging defendant James Pierce with wire fraud pursuant

to 18 U.S.C. § 1343, we, the members of the jury, unanimously find Mr. Pierce:

                Guilty           Not Guilty




                                                       53
        Case 1:18-cr-00230-BAH Document 30 Filed 09/13/19 Page 54 of 54




COUNT 3 (Wire Fraud)

       As to Count 3 of the indictment, charging defendant James Pierce with wire fraud pursuant

to 18 U.S.C. § 1343, we, the members of the jury, unanimously find Mr. Pierce:

              Guilty     Not Guilty




Foreperson Signature                                            Date



________________________
Foreperson Printed Name




                                              54
